—Mercure, J. P.
Appeal from an order of the Family Court of Columbia County (Leaman, J.), entered April 24, 2000, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision, and placed him in the custody of the Commissioner of Social Services for a period of 12 months.
Petitioner commenced this proceeding pursuant to Family Court Act article 7 to adjudicate respondent a person in need of supervision (hereinafter PINS). At the outset of the fact-finding hearing, Family Court accepted respondent’s admissions to the allegations of the petition and found respondent to be a PINS. Following a dispositional hearing, the court determined that respondent should be placed in the custody of the Commissioner of Social Services for a period of 12 months. Respondent appeals.
Inasmuch as Family Court failed to advise respondent of his right to remain silent prior to accepting his admissions to charges contained in the PINS petition, the order adjudicating him a PINS must be reversed and the order of disposition vacated (see, Family Ct Act § 741 [a]; Matter of Julianne NN., 260 AD2d 975; Matter of Melanie UU., 254 AD2d 632; Matter of Anthony SS., 197 AD2d 767).
Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Family Court of Columbia County for further proceedings not inconsistent with this Court’s decision.